Judgment modified by providing that the sum of $400 be credited to appellant on the deficiency judgment, and as so modified unanimously affirmed, without costs. The evidence clearly shows that appellant was entitled to an allowance of $400, and this amount should be credited on the deficiency judgment. The judgment roll previously entered is received by this court in support of an affirmance of the judgment. (Dunham v. Townshend, 118 N. Y. 281, 286; Karfiol v. City of New York, 119 App. Div. 70.) Findings of fact numbered 24 to 31, inclusive, conclusions of law numbered 7 and 8,-and inconsistent findings and conclusions with respect to the said sum of $400 are reversed, and new findings, incorporating recitals covering the history of the case, without interpreting the effect or consequence of what was done, will be substituted therefor. Present — Lazansky, P. J., Rich, Kapper, Carswell and Scudder, JJ. Settle order on notice.